


110 HJ 47 IH: Disapproving the rule submitted to the

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 47
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2007
			Ms. Zoe Lofgren of
			 California introduced the following joint resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Disapproving the rule submitted to the
		  Congress by U.S. Citizenship and Immigration Services on June 6, 2007, relating
		  to adjustment of the Immigration and Naturalization Benefit Application and
		  Petition Fee Schedule.
	
	
		Whereas U.S. Citizenship and Immigration Services has not
			 adequately explained or justified the amounts and distributions of its recent
			 fee increases;
		Whereas U.S. Citizenship and Immigration Services has
			 produced no specific, detailed plan for its infrastructure modernization
			 efforts;
		Whereas U.S. Citizenship and Immigration Services has
			 suffered from a lack of transparency and stability in its operations and policy
			 development;
		Whereas U.S. Citizenship and Immigration Services has
			 repeatedly wasted money and resources; and
		Whereas U.S. Citizenship and Immigration Services has
			 consistently failed to reduce application processing backlogs and has
			 demonstrated no adequate plan for doing so: Now, therefore, be it
		
	
		That Congress disapproves the rule
			 submitted by U.S. Citizenship and Immigration Services of the Department of
			 Homeland Security to the Congress on June 6, 2007, relating to adjustment of
			 the Immigration and Naturalization Benefit Application and Petition Fee
			 Schedule (published in the Federal Register on May 30, 2007, at 72 Fed. Reg.
			 29851), and such rule shall have no force or effect.
		
